Citation Nr: 0713169	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-42 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by lightheadedness and dizziness with fatigue and exhaustion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1943 to 
May 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for lightheadedness 
and dizziness with fatigue and exhaustion, as well as 
service connection for sores on the legs with poor 
circulation and weakness.  Both conditions were claimed as 
due to the veteran's service-connected atrial fibrillation 
due to scarlet fever.

The Board advanced this case on the docket in May 2005.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

In June 2005, the Board issued a decision denying both of the 
veteran's claims, and he appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In August 2006, his 
attorney and VA's Office of General Counsel - representing 
the Secretary, filed a Joint Motion asking the Court to 
vacate and remand the portion of the Board's decision that 
had denied service connection for disability manifested by 
lightheadedness and dizziness with fatigue and exhaustion.  
The parties also indicated the veteran was not pursuing his 
claim for service connection for disability manifested by 
sores on the legs with poor circulation and weakness, so that 
claim should be considered abandoned and, therefore, 
dismissed.  The Court granted the joint motion in an Order 
issued later in August 2006 and returned the case to the 
Board for compliance with the directives specified.

In January 2007, to comply with the Court's Order, the Board 
requested a medical expert opinion from the Veterans Health 
Administration (VHA).  See 38 C.F.R. § 20.901(a) (2006).  The 
Board received the VHA opinion in February 2007 and, that 
same month, sent a copy of it to the veteran and his 
representative and indicated they had 60 days to review it 
and provide any additional evidence in response they wanted 
considered.  The veteran's representative submitted 
additional argument in April 2007.  No other additional 
evidence was submitted.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The most persuasive medical evidence of record, including 
the recently obtained VHA medical expert opinion in 
cardiology, indicates the veteran's claimed disability 
manifested by lightheadedness and dizziness with fatigue and 
exhaustion is unrelated to his service in the military; it 
was not caused or chronically exacerbated by his service-
connected atrial fibrillation due to scarlet fever.


CONCLUSION OF LAW

The claimed disability manifested by lightheadedness and 
dizziness with fatigue and exhaustion was not incurred in or 
aggravated by service and is not proximately due to, the 
result of, or aggravated by the service-connected atrial 
fibrillation due to scarlet fever.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  To the extent 
possible, the notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006); and Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).



In this case, in a March 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate his claim for service connection, as 
well as what information and evidence he needed to submit, 
what information and evidence would be obtained by VA, and 
the need for him to advise VA of and to submit any further 
evidence that was relevant to the claim.  He claim was 
pending on appeal at the Court when the Dingess/Hartman 
decision was issued, and he has not since been informed how 
downstream disability ratings and effective dates are 
assigned and the type evidence impacting those downstream 
determinations.  But this is inconsequential, and therefore 
harmless error, because the Board is denying his underlying 
claim for service connection, so the downstream disability 
rating and effective date elements of his claim are moot.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (if the Board 
addresses an issue not addressed by the RO - in the first 
instance, the Board must explain why the veteran is not 
prejudiced).

Note also that the RO sent the March 2004 VCAA letter before 
initially adjudicating the veteran's claim in May 2004, so 
there was no error in the timing of the VCAA notice.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, the treatment records from his 
private doctors, and the recently obtained VHA medical expert 
opinion.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
See Dingess ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

One final preliminary point worth mentioning, the Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis will focus specifically 
on what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Governing Statutes, Regulations, and Caselaw

The veteran is not alleging, and the evidence does not 
otherwise suggest, that his claimed disability at issue 
should be service connected on the basis of direct or even 
presumptive incurrence in service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Instead, as indicated in the Joint Motion, the veteran's 
claim is predicated entirely on a theory of secondary service 
connection.  And the applicable regulation states that 
disability which is proximately due to or the result of a 
service-connected condition shall be service connected.  
38 C.F.R. § 3.310.  This includes situations when a service-
connected condition has chronically aggravated a condition 
that is not service connected, but compensation is limited to 
the degree of additional disability attributable to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to service connection on 
this alternative secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus, 
i.e., link between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Analysis

Service connection was granted for atrial fibrillation due to 
scarlet fever, effective November 1999.  The veteran had a 30 
percent evaluation for this disability from November 1999 
until receiving a higher 60 percent evaluation effective 
September 2004.  He contends that his service-connected 
atrial fibrillation, due to scarlet fever, resulted in damage 
to his heart's pumping mechanism to the point his heart 
cannot deliver enough blood to allow his body to function 
properly, resulting in the claimed dizziness, fatigue, etc.

November 1999 reports from a private medical facility reflect 
diagnoses that included atrial fibrillation.  An additional 
diagnosis was vertigo.  On VA examination in February 2001, 
the diagnosis was atrial fibrillation.  That diagnosis was 
carried forward in subsequent VA examinations through 2003.

A report from Greenville Radiology was received in December 
2003.  An MRI of the brain indicated the veteran had advanced 
cerebral and cerebellar atrophy and advanced white matter 
changes.  Also noted was that he had dizziness, with no 
evidence of vestibular Schwannoma or definite structural 
abnormality.

Reports were received in December 2003 from D. Courson 
Cunningham, Jr., M.D.  The physician related that the veteran 
had complaints of intermittent dizziness and lightheadedness, 
with an otherwise normal neurological examination.  
The impression was that the veteran had nonspecific 
dizziness, the etiology of which was unclear.  This doctor 
remarked that the dizziness could possibly be related to some 
of the chronic changes noted in the white matter, and also 
could have a component of inner ear dysfunction.

A copy of a newspaper article about vertigo was received in 
December 2003.  It states that vertigo can stem from 
cardiovascular disease.  Also pointed out in the article was 
that vertigo can often stem from an inflammation or 
malfunction of the inner ear.

Articles from the Mayo Clinic health letter were received in 
March 2004.  It was stated that heart arrhythmias can occur 
when the electrical impulses in the heart that coordinate the 
heartbeats do not function properly, causing the heart to 
beat too fast, too slow or irregularly.  Spells of 
lightheadedness were reported to be a symptom of heart 
arrhythmia.

Other reports were received in March 2004 from Upstate 
Cardiology.  The diagnoses included chronic atrial 
fibrillation.  An additional diagnosis was chronic dizziness 
of uncertain etiology.

Also added to the record in March 2004 was a statement from 
the veteran's wife.  She described how the veteran 
experienced lightheadedness and/or dizziness on an ongoing 
basis and extreme fatigue.  She attributed these problems to 
his 
service-connected atrial fibrillation.

A statement, dated in August 2004, was received from Robert 
A. Bayliss, Jr. M.D.  The physician observed that the 
veteran's chronic dizziness and unsteadiness were severely 
exacerbated by his atrial fibrillation.  Dr. Bayliss' more 
recent December 2004 report indicates the veteran's dizziness 
and unsteadiness were primarily postural, as evidenced by the 
fact that he had never had true vertigo, which means he had 
no inner ear pathology.  Dr. Bayliss determined the veteran's 
dizziness was due to inadequate cerebrovascular perfusion 
that is aggravated by his atrial fibrillation.

A VA cardiac examination was performed in September 2004.  
The examiner stated that the veteran's claims file was 
reviewed, including the statement from Dr. Bayliss.  The VA 
examiner referred to the veteran's dizziness, said to be 
aggravated by changing the position of the head.  Clinical 
findings on the current examination showed trace ankle edema 
with stasis changes and small healing stasis ulcers on the 
anterior aspect of both legs.  The diagnoses included chronic 
atrial fibrillation.  An additional diagnosis was positional 
vertigo, by history.  The physician stated that it was less 
likely than not that atrial fibrillation was the primary 
cause of the veteran's complaints of dizziness.

The evidence discussed above reflects the essential state of 
the record as it was when the veteran appealed the Board's 
prior June 2005 decision to the Court.  The basis of the 
August 2006 Joint Motion, and the Court's Order that same 
month partially vacating that earlier decision, was that the 
Board impermissibly relied on the September 2004 VA medical 
opinion to deny the claim - giving it more probative weight 
than the contrary opinion by Dr. Bayliss, although that VA 
examiner's opinion did not address the issue of whether the 
veteran's 
service-connected atrial fibrillation due to scarlet fever 
had caused or aggravated his claimed symptoms of 
lightheadedness, dizziness, fatigue and exhaustion.  So upon 
receiving the case back from the Court, for further 
development and readjudication, the Board requested a VHA 
opinion in January 2007 from a medical expert in cardiology.  
The Board received the VHA opinion in February 2007; it was 
prepared by Lawrence H. Frame, M.D., a staff cardiologist and 
Director of the Coronary Care Unit (CCU) at the VA Medical 
Center (VAMC) in Philadelphia, Pennsylvania.

Dr. Frame first pointed out that dizziness, lightheadedness, 
fatigue, and exhaustion are not illnesses, per se, but rather 
symptoms that can be caused by a variety of medical illnesses 
or conditions.  He said the majority of people with atrial 
fibrillation do not have symptoms from it and, if they do, 
the most common ones are palpitations or a feeling of racing 
or irregular heartbeat.  As a result, when atrial 
fibrillation is deemed to be the cause of lightheadedness and 
dizziness, one would expect to find very slow or very fast 
heart rates or evidence of low blood pressure.  He considered 
any evidence of the temporal relationship between the 
veteran's claimed symptoms and his atrial fibrillation and 
whether they were associated with changed heart rates or low 
blood pressure, as well as the opinions of record of the 
other physicians - so including Dr. Bayliss'.

After reviewing the claims file, Dr. Frame determined it was 
not as likely as not (so less likely than not) that the 
veteran's lightheadedness, dizziness, exhaustion, and fatigue 
were caused, in whole or in part, by his chronic atrial 
fibrillation or that these symptoms were aggravated 
(permanently worsened) by his atrial fibrillation.  Dr. Frame 
then went on to discuss, at length, the basis for his 
opinion.  He indicated that review of the claims file 
convinced him that the veteran's atrial fibrillation began 
around 1985, if not earlier.  A 1986 Discharge Summary of St. 
Francis Hospital, in New York, showed the veteran reported 
his symptoms had started seven months earlier.  The summary 
reflected no indication the veteran experienced dizziness at 
that time, except for marked dizziness, diaphoresis and 
temperature elevation after he was placed on Quinidine, which 
was stopped.  Dr. Frame interpreted that entry as meaning the 
veteran's dizziness was a side effect of the Quinidine, and 
that the veteran did not experience any dizziness either 
before the Quinidine was started or after it was stopped.

Dr. Frame interpreted the medical and lay evidence as 
indicating the veteran's dizziness started around 1998 or 
1999.  He noted that one of the veteran's physician's, Dr. 
Smith's, notes reflect that the veteran complained of 
dizziness, and that he had vertigo which was worse later in 
the day.  Then, in a December 2003 statement, the veteran 
stated he mentioned to his family doctor "a few years ago" 
that he had lightheadedness, and he referred him to an ear, 
nose, and throat specialist.  Dr. Frame indicated he 
interpreted the term, "a few years," to mean not more than 
five years.  He then noted the veteran's wife's March 2004 
statements reflected that he was lightheaded for several 
years and had extreme fatigue over the past five years.

Based on those given dates, Dr. Frame surmised the veteran 
apparently had atrial fibrillation from 1985 to 1998 without 
having experienced lightheadedness or dizziness, which 
suggested that atrial fibrillation did not cause those 
symptoms.  Dr. Frame explained that evidence which would 
suggest that atrial fibrillation was the underlying cause 
would include chronic atrial fibrillation leading to 
deterioration in the veteran's ventricular function or his 
exercise capacity, or if he veteran later developed a more 
rapid or slower heartbeat or low blood pressure.  At a 
January 2004 nuclear exercise test on a Bruce protocol, 
however, the veteran exercised for six minutes and forty-
seven seconds, which was very good performance for a 74 year 
old.  And a September 2001 echocardiogram showed a left 
ventricular ejection fraction of 77 percent, which is high 
normal.



Thus, Dr. Frame opined, the evidence did not suggest abnormal 
or deteriorating heart performance.  He then further analyzed 
the impact of the absence of that evidence, noting, among 
other things, the veteran's August 2003 letter wherein he 
stated that he had problems getting up after sitting for a 
long time.  His legs did not function properly and he had to 
hold onto something until he could balance himself.  Dr. 
Frame also took into account Dr. Bayliss' August and December 
2004 reports, which recorded the veteran's symptoms and 
indicated his dizziness and unsteadiness were primarily 
postural.  Dr. Frame indicated the symptoms that the veteran 
described sounded more like postural hypotension possibly 
related to autonomic dysfunction than dizziness due to atrial 
fibrillation, and that postural hypotension was the most 
likely cause.

As for the veteran's May 2003 letter that described his 
inability to look up for more than a few minutes without 
getting light headed and eventually dizzy if he continued to 
look up, Dr. Frame indicated this sounded more like a middle 
ear or a cerebrovascular problem than a cardiac cause of 
lightheadedness or dizziness.  In each example, Dr. Frame 
noted, the associated symptom or circumstances suggested the 
veteran's dizziness was more likely due to causes other than 
atrial fibrillation.

Dr. Frame reviewed the results of all of the veteran's 
diagnostic tests and his claimed symptoms and indicated he 
found no evidence, including the absence of heart monitoring 
tests, of an excessive acceleration of heart rate on 
exercise.  His perusal of the claims file revealed no 
evidence of very slow or fast heart rates or low blood 
pressure that would support the veteran's assertion that his 
lightheadedness and dizziness were due to his atrial 
fibrillation.  He also observed that Dr. Bayliss provided no 
basis for the opinion he expressed in the August 2004 letter.  
And while Dr. Bayliss' December 2004 letter provided somewhat 
more detail, he still did not provide any of his office or 
other treatment records that he may have based his opinion 
on.  Dr. Frame again noted that Dr. Bayliss' recorded 
observations suggested orthostatic hypotension possibly due 
to autonomic dysfunction.

Dr. Frame also considered it significant that Dr. Bayliss 
referred the veteran to Dr. Cebe, a cardiologist, who noted 
that he was uncertain of the etiology of the veteran's 
dizziness, but that it was possibly vertigo.  So Dr. Cebe's 
notes suggested that he, too, did not believe the veteran's 
dizziness was related to his atrial fibrillation.  Further, 
the only physician who supports the veteran's claim, 
Dr. Bayliss, provided no data or reasoning to support his 
opinion, and the cardiologist (presumably referring to the 
referral to Dr. Cebe) did not express a similarly opinion.

Dr. Frame observed that he could find no evidence of 
excessive fast or slow heart rhythms or low blood pressure 
caused by atrial fibrillation that would make it plausible to 
attribute the veteran's symptoms to atrial fibrillation.  
With the veteran's claimed dizziness having been near 
constant or occurring nearly every day, it would seem likely 
that documentation of extreme heart rates or low blood 
pressure would exist, if they caused dizziness.

As to whether the veteran's service-connected atrial 
fibrillation due to scarlet fever aggravated the veteran's 
claimed condition, Dr. Frame first observed that the evidence 
the veteran has experienced significant fatigue and 
exhaustion is confined to his and his wife's statements.  Dr. 
Frame indicated he found no evidence to that effect in the 
notes of the physicians who had examined the veteran.  
And while the veteran's symptoms could be due to impaired 
cardiac performance, Dr. Frame acknowledged, they also can be 
due to a variety of other causes, including inadequate or 
disordered sleep, anemia, hypothyroidism, or depression.

But, Dr. Frame added, if atrial fibrillation was a cause or 
aggravating factor in the veteran's claimed fatigue or 
exhaustion, he would have impaired cardiac performance, and 
the evidence shows he does not have this.  The absence of 
cardiac impairment is shown by his performance on two stress 
tests where his exercise capacity was very good for someone 
his age, and he did not demonstrate excessive acceleration of 
his heart rate during exercise.  For all of these reasons, 
Dr. Frame concluded the veteran's atrial fibrillation did not 
cause or aggravate the veteran's claimed exhaustion or 
fatigue.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is 
admittedly more difficult when, as here, medical opinions 
diverge.  And at the same time, the Board is mindful that it 
cannot make its own independent medical determination, and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Here, though, there are.

The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  With this in mind, the Board assigns greater 
probative weight to Dr. Frame's comprehensive VHA opinion 
than to Dr. Bayliss' contrary opinion.

As Dr. Frame emphasized, Dr. Bayliss' initial August 2004 
opinion was a bare unsubstantiated conclusion and, while his 
subsequent December 2004 opinion did provide more 
explanation, it still did not reference any of his treatment 
records or other medical references on which he had concluded 
the veteran's claimed symptoms had an underlying cardiac 
cause.  Neither did he comment or provide any explanation as 
to why even the cardiologist, Dr. Cebe, he had referred the 
veteran to did not share a similar opinion that the veteran's 
vertigo was related to his heart disorder.  Dr. Frame, in 
comparison, who, again, is also a cardiologist like Dr. Cebe, 
conducted an exhaustive review of the claims file and based 
his specialized opinion on the total evidence of record.  
Among the factors for assessing the probative value of a 
medical opinion is the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).



The Board also has considered the evidence from the medical 
newsletter pointing out that lightheadedness may be a symptom 
of a heart arrhythmia and that atrial fibrillation is a type 
of cardiac arrhythmia.  The Board has considered, as well, 
the article from the news source indicating a possible 
relationship between vertigo and cardiovascular disease.  
Although this evidence is relevant in a general sense, 
it does not show that, in this particular veteran's case, the 
development/onset of lightheadedness and/or dizziness is 
attributable to his service-connected atrial fibrillation - 
including in the way of aggravation.  It merely raises the 
possibility that atrial fibrillation may have played a part 
in the etiology of his vertigo.  And this will not suffice.  
Instead, treatise evidence must discuss generic relationships 
with a degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998). See also Timberlake v. Gober, 14 Vet. App. 122, 130 
(2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000)).

The veteran's wife's statements reflect that she, too, 
attributes his vertigo and other symptoms in question to his 
service-connected atrial fibrillation.  Her lay assertion 
amounts to an opinion about a matter of medical causation, 
but there is no indication from the record that she has any 
medical training or expertise.  So she is not competent to 
offer a medical opinion regarding the diagnosis or etiology 
of the symptoms at issue.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The same is true of the statements from 
the veteran and his representative since they also are 
laymen.

In the April 2007 brief, the veteran's representative asserts 
that Dr. Frame did not address any causal relationship 
between the reports of the veteran's atrial fibrillation 
while on active duty and any current symptoms, and that he 
did not provide good reason for rejecting Dr. Bayliss' 
opinion.  But the Board disagrees.  First, the service 
medical records contain no indication whatsoever of any 
complaints of lightheadedness, dizziness, fatigue and 
exhaustion, and the veteran has not alleged that he had any 
such complaints while in service.  Second, his claim, as well 
as the basis of the Joint Motion, is that there is a 
secondary cause-and-effect relationship between these 
symptoms (which developed after service, not during) and his 
already service-connected atrial fibrillation due to scarlet 
fever.  So resolution of his claim ultimately turns on 
weighing the probative value of Dr. Frame's VHA opinion 
versus Dr. Bayliss'.  And the Board has discussed the reasons 
for giving Dr. Bayliss' opinion less weight.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hadlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

Lastly, since, for the reasons and bases mentioned, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

The claim for service connection for a disability manifested 
by lightheadedness and dizziness with fatigue and exhaustion 
is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


